UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6918



SHADRECK ABDUL BASHSHAR KITAYATUTHELEZI, a/k/a
Norman Hayes,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Commissioner, South Carolina
Department    of   Corrections;    LAURIE   F.
BESSINGER,   Warden,   Kirkland   Correctional
Institution; JOYCE BROWN, Warden, MSU-KCI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CA-00-1084-4-12)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shadreck Abdul Bashshar Kitayatuthelezi, Appellant Pro Se.     Henry
Ronald Stanley, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shadreck Kitayatuthelezi appeals the district court’s order

accepting a magistrate judge’s recommendation to deny relief on his

42 U.S.C.A. § 1983 (West Supp. 2001) complaint.       Although the

district court noted that Kitayatuthelezi failed to file timely

objections to the magistrate judge’s recommendation, it found

nonetheless, that Kitayatuthelezi’s claims were without merit.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kitayatuthelezi v. Catoe, No. CA-00-1084-4-12 (D.S.C. May 11,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2